 

Case 4:18-cv-00531-CK.] Document 1 Filed 10/30/18 Page 1 of 6

 

Pno Se 2 {Rev. 12316) Complaim and chuesl for lnjum:t.ion

UNITED STATES DISTRICT CC
for the

 

 

 

 

District of An`zona

CV 1 8 ' 0 5 31 TUC-CKJ'""“""

Case No.

 

Dale Gomey, VA Healthcare Receivcr
Plafnnf

 

mv-

Southem Arizona VA Health Care System;
Dr. John Lecs, Assistant Chiefof Primary Ca.re and
Community Services;
_I_)r. Christopher C. Mullen. thsician. Primarv Care;
Defendam(s)

\_/\-_¢\_/V\_/\q.r'\-_#“v_/\_/\_IM_/\_/W\_/

CDMPLAINT AND REQUEST FOR IN.]UNCTION

I. The Parties to This Complaint
A. The Plaintiff(s)

 

 

 

 

 

Namc Dale Gorncv

Street Address 9362 S. Valeric Dr.

Citv and Countv Tucson', Pima Conntv __
Stale and Zip Code Arizona 85?36-2620

Telephonc Numbcr §0) 822-2045

E-ma.il Address _gomevdale@vahoo.com

 

®

 

Case 4:18-cv-00531-CK.] Document 1 Filed 10/30/18 Page 2 of 6

Pro Sc 2 (Rev. 12116)Comp1aim and Raquest for Injlmction

B. 'I`he Defendant(s)

 

E-mail Address n'szm)

Defcndant No, 2

 

 

 

 

 

Defendant No. l
Name Southern An`zona VA Health Carc System (SAVAHCS)
Job or Title nflmm) N.»'A
Street Address 3601 S. Sixth Avenue
C'rty and Count_v Tucson; Pima Countv
State and Zip Code Arizooa 85’?23
Telephone Number (520} 792-1450

 

 

 

 

 

 

 

Na.me Dr. lohn Lces (SAVAHCS)

Job or Title (:)'Imm) Assistant Chjcf of Primary Care and Communjty Services
Street Address 3601 S. Sixth Avenue

Citv and Countv Tucson; Pima County

StaIe and Zip Code Arizona 85723

Telephone Number (5 20) 792-1450

E-majl Address nflmm)

E-majl Address nszm)

 

 

 

 

 

 

 

Defendant No. 3
Name Dr. Christophcr C. Mullen (SAVAHCS)
Job or Title nflmown) Primar'_sr Care Physician (PCP)
Street Address 3601 S. Sixth Avenue
City and County Tucson', Pima Count_v
StaIe and Zip Code Arizona 85723
Telephone Nurnber (5 20) 792-1450

 

 

ll. Basis for Jurisdiction

Under 28 U.S.C, § 1331, a case arising under the United Staxes Constitution or federal laws or treaties

is a federal question case.

 

 

Case 4:18-cv-00531-CK.] Document 1 Filed 10/30/18 Page 3 of 6

Pro Se 2 (R»:v. 12,"16) Comp|aint and Requesl for lnjunclion

A. Basis for Jurisdiction. Federal Qnestion

Controlled Substances Act; Title 21 Chapter 13 Subchapter 0)(812)(901)(903)
Fourwenth Amendment; Constitution of United Szates

Ninth Amendment; Constitution of United States

Tenth Amcndment; Constitution of United Stales

Article One; Constitution of United States

Arcicle Two_; Constitution of United States

Article Three; Constitution of United Stares

. American with Disabi|jties Act Title ll (42 U.S.C. § 12101)

°°."~1.@.‘":“.“*!“~’.-

 

Ill. Statement of Claim

A. Where did the events giving rise to your claim(s) occur?
1. Southem Arizona VA Hcalth Ca_re System (SAVAHCS). Tucson, Ar`lzona

 

 

Case 4:18-cv-00531-CK.] Document 1 Filed 10/30/18 Page 4 016

Pro Se 2 (Rev. l2116) Complaint and Request for lnjunr.‘lion

B. What date and approximate time did the events giving rise to your claim(s) occur?

1. January 2018 to present time

C , What are the facts underlying your claim(s)?

1 arn a Viet Nam Veteran. On or about April of 2014 1 qualified for VA healthcare at the SAVAHCS. And at that time
all the medications 1 was taking prior to that were transferred over to the SAVAHCS.

On or about lanuary 2018, my Primary Care physician, Dr. Mullen, during a scheduled doctor office visit decided, and I
agreed, to reduce one of my pain medications, Hydrocodone and Aeetaminophen (Vicodin), from 30 tablets a month,
which is the quantity that has been prescribed to me since 2014, to 15 tablets a month. But instead of the 15 tablets we
agreed on, Dr. Mullen discontinued the medication completely [without warning] or [consultation]. (Americnn with
Disabilitiw Act Title II, Denied Benefits elaim; Fourteenth Amendrnent, substantive due process claim)

l am 63 years old. My left knee joint has severe joint degeneration which causes sharp pain, dull pain, nerve pain,
swelling pain and other forms of discomfort from pinching, binding, and dislocating. I [cannot] run, or stand in one
place for long periods of time, or walk long distances without this medication I work 50 hours a week. lt is a
debilitating knee joint that hinders my job performance as well as my private life activities

The two prescription pain medications l was taking for knee pain were 1) Hydrocodone and Acetaminophen (Vicodin)
and 2) Tramadol. I arn still taking Tramadol, but it is not effective all the time. The synergistic effect or combined
effect of both medications provides the safe and effective pain relief.

When the Controlled Substance Act of 1970 was enacted, the Federal Government has controlled certain [drugs] (I call
them medications) in the United States through various agencies Some of these agencies are; 1) The Food and Drug
Administration (FDA). 2) The Center for Diseasc Control (CDC). 3) The United States Attorney General. 4) Health,
Education, and Welfare. 5) The Drug Enforeernent Agency (DEA).

The DEA has the power to regulate and classify all medications that the FDA approves as [safe] and [effective]. And if
the DEA perceives that certain [medications] are abused or have potential for abuse, then the DEA can classify these
medications as controlled substances The DEA has a Class system ranging from (I) through (V) with Class V being the
lowest potential for abuse and Class ll being the highest potential for abuse Class I drugs [are] drugs of abuse that have
no medical purpose Class 11 medications contain, at this point-in-time, now that Hydrocodone and Acetamr`nophen
(Vicodin) have been added, basically consist of all opiate containing medications

0ver the approximate time span from 2013 to 2018, the DEA interpreted that Hydrocodone and Acetaminophen
(Vicodin) should be moved from a Class 111 up to a Class 11. Hydrocodone and Acetaminophen (Vicodin) is also an
opiate medication with potential for abuse Mostly by teenagers that take this medication from their parents without
their knowledge There are some other reasons too. But the DEA calls all doctors “pill mills.”

Moving on. I called the VA Whitehouse Hotline on or about August 26, 2018. Shortly thereafter on or about Septembe
6, 2018, Dr. Lees called me at my home. Dr. Lees canceled my October doctor appointment with Dr. Mullen. Dr_ Lees
told me that Dr. Mullen would continue to fill my prescriptions until l was assigned another doctor. It has been two
months already, and I still don"t have a primary care doctor.

®

 

Case 4:18-cv-00531-CK.] Document 1 Filed 10/30/18 Page 5 016

If` it were not for the DEA’s Class system, 1 would not be “denied access” to the, Hydrocodone
and Acetaminophen (Vicodin). Theret`ore, the DEA Controlled Substance Act, Chapter 13,
Subchapter( I )(B)(812)(903) in are federalist system is not in the public’s interest for the people
of the United States who suffer from chronic (long term) pain1 and the CSA all but blocks access
to the people‘s right to civilized, competent pain management .

The CSA medication class system is unconstitutional because it violates the medical necessity
need for these medications The CSA class system revolves around the words drug abuse When
the CSA uses defined words like “Drug Abuse,” then the CSA falls outside the constitutional
purview of the federal government’s authority when control of these “medications” are in the
federal governments hands

To liirther the point, the CSA upsets the balance of power between federal authority, state rights1
andfor [W]e the people of the United States, and therefore should be ruled unconstitutional

My complaint further alleges that these said Defendant's executed acts, policies, procedures
customs, and training (or lack of training) in violation of Mr. Gorney‘s federal lights under the
'l`enth and Fourteenth Amendment of the Constitution. l also allege that the defendant’s strong
ann tactics are a coercive method of forcing people like me into a full knee replacement surgery,
which of course, would also be performed at the SAVAHCS, by blocking access to this pain
medication, Hydrocodone and Acetaminophen (Vicodin). 1 therefore further allege, that the
defendant’s knew of this unlawful conduct and approved it, knew of this unlawful conduct and
ratified it by inactiom and/or are deliberately indifferent to my medical needs

My federal questions:
l) Are prescription medications [a] property right?
2) Are prescription medications controlled by the CSA [a] property right?

3) lt` medications are a property right, including CSA controlled substance medications, do 1 have
a right to that property if it is held by the United States?

4) Did congress exceed their Art.icle I powers when they enacted the Controlled Substance Act of
l 9":'0?

IVv lrreparable lnjury

l now have to live and work without this medication, Hydrocodone and Acetaminophen
(Vicodin)_ It has been ten months without this medication, and now I suffer from debilitating
stomach ulcers caused by over-the-counter pain medication Ibuprofen. I was hospitalized at the
VA in January 2016 with stomach ulcers ti'orn taking Ibuprofen. Now I take more than three
times that amount of Ibuprofenv 1 now take my prescription pain medication “'I`ramadol” for

ulcers and knee pain,

Case 4:18-cv-00531-CK.] Document 1 Filed 10/30/18 Page 6 of 6

Because the VA is blocking access to this medication, Hydrocodone and Acetaminophen
(Vicodin), Dr. Mullen, Dr. Lees and the VA are denying me the right to [pursue] Life, Liberty
and Happiness,

V, Relief

My VA primary care physician Dr. Mullen agreed, and I agreed, to reduce the quantity of the
medication Hydrocodone and Acetaminophen (Vicodin) from 30 tablets a month to 15 tablets 1
am now asking the court for an injunction to stop the defendants from blocking access to this
medication and prescribe this medication without further delay in a quantity of 30 tablets a
month while 1 am still active and productive at work or in home. This demand is also made
without reduction or elimination of my other medications that 1 have already been prescribed
This includes Controlled substance Class IV Tramadol for pain, as well as, Controlled substance
Class IV Alprazolam for anxiety

This list also includes my RX controlled medication Fluoxetine for depression

VI. Certification and Closing

Under Federal Rule of Civil Procedure ll, by signing below, I certify to the best of my
knowledge information, and belief that this complaint (l) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a non-frivolous argument for extending, modifying, or
reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule l l,

A_ For Parties Without an Attorney

I agree to provide the Clerk’s Offrce with any changes to my address where case
related papers may be served 1 understand that my failure to keep a current address on file with
the Clerk’s Off'rce may result in the dismissal of my case.

Date of signing:

/@ a ;O f ,ZO/ g

Sig ur f Plaintiff Pro Se

Printed Name of Plaintiff

DF?LE §§QN;,

